In an action to recover damages for libel, the amended answer sets forth complete defenses of justification and partial defenses based on absence of malice or ill will. The appeal is from an order denying appellant’s motion to strike out the defenses as insufficient in law (Rules Civ. Prae., rule 109, subd. 6). The published articles state that appellant was fined for violations of the Multiple Residence Law and of the Plumbing Code of the City of White Plains. The complaint alleges that the published matter is false. The answer states that the violations were committed by appellant as owner of the buildings in respect of which the violations occurred, that appellant conveyed the buildings to a corporation, of which he is the sole stockholder, for the *773purpose o£ circumventing personal responsibility for the violations, that since the conveyances appellant personally has continued to manage and control the buildings, and that the fines, though imposed upon the corporation, were for violations committed by appellant personally. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur. [20 Misc 2d 182.]